DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-8, 10-16, 18 and 19  are allowed. Claims 9 and 17 are also allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention relates to a specific multi-connectivity network protocol is configured to share the network protocol- specific resources with other multi-connectivity network protocols which are configured to process portions of the multipath data traffic that are related to the other multi-connectivity network protocols by distributing payload data transport onto multiple sub-flows of a multipath connection. 
The Applicants independent claim 1 recites, inter alia a multipath device for processing multipath data traffic, the multipath device comprising: a multipath network access interface for receiving multipath data traffic; and a host processor configured to process a plurality of multi-connectivity network protocols; 
wherein a specific multi-connectivity network protocol of the plurality of multi- connectivity network protocols is configured to utilize protocol-specific resources of the multipath device for processing a portion of the multipath data traffic that is related to the specific multi-connectivity network protocol; 
wherein the specific multi-connectivity network protocol is configured to share the protocol-specific resources with other multi-connectivity network protocols which are configured to process portions of the multipath data traffic that are related to the other multi-connectivity network protocols by distributing payload data transport onto multiple sub- flows of a multipath connection; 
wherein the host processor comprises a Multipath Central Information Exchange (MCIE) unit configured to exchange information between at least two multi-connectivity network protocols of the plurality of multi-connectivity network protocols, wherein the at least two multi-connectivity network protocols are configured to register and/or deregister at the MCIE unit for information exchange; 
wherein the MCIE unit is further configured to: register a new multi-connectivity network protocol at the MCIE based on the new multi-connectivity network protocol being realized or started on the host processor; and 
deregister a multi-connectivity network protocol registered at the MCIE based on the multi-connectivity network protocol registered at the MCIE Page 2 of 9Filed June 17, 2022Attorney Docket No. 817732 being terminated, and inform all other registered multi-connectivity network protocols of the deregistered multi-connectivity network protocol to increase resource quotas of the other registered multi- connectivity network protocols.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art Skog  [US 20180184474 A1] Fig. 6, the first network node 611 may send a message to the second network node 612, the message comprising an instruction to initiate the second MPTCP connection 622, after determining that the second MPTCP connection 622 is to be initiated. An example of such a message may be, for example an HTTP request sent over the fixed network 601 to the second network node 612. The second network node 612 may comprise a web server that may handle the request and interpret the request, and may conclude that a new access network should be attached. The second network node 612 may initiate a PDP Context Activation on the mobile network 602.

The prior art Zheng [US 20170156048 A1] discloses in para [0136] Fig. 5, when MPTCP entity receives processed downlink data respectively sent by all or some of the IP/TCP entities, sending, by the MPTCP entity, first reception success acknowledgement information to the application server if a preset condition of the user equipment is met. For example, when the UE has a first IP address and a second IP address, and when the UE receives downlink data that is sent by the application server by using both the first IP address and the second IP address, the UE sends first downlink data corresponding to the first IP address to a first local IP/UDP entity in the UE, and sends second downlink data corresponding to the second IP address to a second local IP/UDP entity in the UE. The first local IP/UDP entity in the UE processes the first downlink data, and the second local IP/UDP entity in the UE processes the second downlink data. The first local IP/UDP entity in the UE sends processed first downlink data to a local MPTCP entity in the UE, and the second local IP/UDP entity in the UE sends processed second downlink data to the local MPTCP entity in the UE.



However the combination of prior arts does not discloses for independent claims 1, 8 and 15  
wherein the MCIE unit is further configured to: register a new multi-connectivity network protocol at the MCIE based on the new multi-connectivity network protocol being realized or started on the host processor; and 
deregister a multi-connectivity network protocol registered at the MCIE based on the multi-connectivity network protocol registered at the MCIE Page 2 of 9Filed June 17, 2022Attorney Docket No. 817732 being terminated, and inform all other registered multi-connectivity network protocols of the deregistered multi-connectivity network protocol to increase resource quotas of the other registered multi- connectivity network protocols.
	
Therefore, independent claims 1, 15 and 18 are allowed for these above reasons. The respective dependent claims of independent claim 1 are also allowed. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mildh et al. [US 20150237525 A1] Traffic Shaping and Steering for a Multipath Transmission Control Protocol Connection.
Frank et al. [US 20040054798 A1] Method and system for providing seamless connectivity and communication in a multi-band multi-protocol hybrid wired/wireless network
Kini [US 20120093150 A1] Multiplath transmission control protocol proxy.
Ken et al. [US 20130091312 A1] Reconfigurable high speed memory chip module and electronis system device.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413